  Case 19-03167      Doc 19   Filed 03/25/19 Entered 03/26/19 09:38:36           Desc Main
                                Document      Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                     Eastern Division

In Re:                                     )               BK No.:    19-03167
Victoria L. Graff and Bradford J. Mahan    )
                                           )               Chapter: 13
                                           )
                                                           Honorable LaShonda Hunt
                                           )
                                           )
              Debtor(s)                    )

                                      Order Confirming Plan

       The plan under Chapter 13 of the Bankruptcy code, filed as docket No. 2, having been found by
the Court to comply with the provisions of the 11 U.S.C. section 1325, THE PLAN IS HEREBY
CONFIRMED.




                                                        Enter:


                                                                 Honorable LaShonda A. Hunt
Dated: March 25, 2019                                            United States Bankruptcy Judge
